
	

113 HRES 541 IH: Supporting the goals and ideals of Sexual Assault Awareness and Prevention Month.
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 541
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Reed (for himself and Ms. Moore) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of Sexual Assault Awareness and Prevention Month.
	
	
		Whereas on average another person is sexually assaulted in the United States every 2 minutes;
		Whereas the Department of Justice reports that more than 200,000 people in the United States are
			 sexually assaulted each year;
		Whereas 1 in 6 women and 1 in 33 men have been victims of rape or attempted rape;
		Whereas children and young adults are most at risk of sexual assault, as 44 percent of victims of
			 sexual assault are under the age of 18, and 80 percent are under the age
			 of 30;
		Whereas sexual assault affects women, men, and children of all racial, social, religious, age,
			 ethnic, ability, sexual orientation, and economic groups in the United
			 States;
		Whereas the Federal Bureau of Investigation (FBI) recently expanded its definition of rape to
			 include sexual assault against males, which will assist in making
			 reporting of this devastating crime more accurate and provide a better
			 understanding of its effects on victims;
		Whereas in addition to the immediate physical and emotional costs, sexual assault has associated
			 consequences that may include post-traumatic stress disorder, substance
			 abuse, depression, homelessness, eating disorders, and suicide;
		Whereas all forms of sexual violence are unacceptable, whether committed by a stranger, family
			 member or acquaintance of the victim;
		Whereas less than half of sexual assault victims pursue prosecution by reporting their attack to
			 law enforcement agencies;
		Whereas by fully assessing the scope of the backlog of untested evidence in the possession of law
			 enforcement and crime labs and by using DNA technology to eliminate the
			 backlog, there is potential to identify and prosecute rapists in tens of
			 thousands of unsolved cases;
		Whereas aggressive prosecution can lead to the incarceration of rapists, who tend to be serial
			 criminals who methodically select their victims and plan their crimes,
			 thereby preventing them from committing further crimes;
		Whereas national, State, territory, and tribal coalitions, community-based sexual assault service
			 providers, law enforcement agencies, and other organizations across the
			 United States are committed to increasing public awareness of sexual
			 violence and its prevalence, and to eliminating it through improvements to
			 the criminal justice system and programs to prevent crime and educate the
			 public;
		Whereas important partnerships have been formed among criminal and juvenile justice agencies,
			 health professionals, public health workers, educators, first responders,
			 and victim service providers;
		Whereas free, confidential help is available to all victims and survivors of sexual assault through
			 the National Sexual Assault Hotline (800–565–HOPE) and National Sexual
			 Assault Online Hotline (online.rainn.org), and more than 1,000 sexual
			 assault service providers across the United States;
		Whereas the Department of Defense (DOD) estimates that more than 19,000 members of the Armed Forces
			 are sexually assaulted each year;
		Whereas the DOD Safe Helpline, operated by the Rape, Abuse & Incest National Network (RAINN) on behalf of DOD, provides live help to Active duty servicemembers
			 and other members of the DOD community worldwide by phone
			 (877–995–5247) and online at SafeHelpline.org, as well as
			 installation-based referrals via texting;
		Whereas the Safe Helpline mobile app allows survivors of sexual assault in the military to create a
			 customized self-care plan and connect to resources from anywhere in the
			 world;
		Whereas the DOD Safe HelpRoom, a moderated online peer support service allows survivors of sexual
			 assault in the military to connect with one another in a secure online
			 environment;
		Whereas according to a 2013 survey of rape crisis centers by the National Alliance to End Sexual
			 Violence, almost 75 percent of rape crisis centers lost funding in the
			 past year, over 50 percent of programs have laid-off staff in the past
			 year, and over 33 percent of programs have a waiting list for counseling
			 services, with some waiting times exceeding 2 months;
		Whereas individual and collective efforts reflect the dream for a Nation where citizens and
			 organizations actively work to prevent all forms of sexual violence and no
			 sexual assault victim goes unserved and no sexual assault perpetrator goes
			 unpunished; and
		Whereas April is recognized as “National Sexual Assault Awareness and Prevention Month”: Now,
			 therefore, be it
	
		That—
			(1)it is the sense of the House of Representatives that—
				(A)National Sexual Assault Awareness and Prevention Month provides a special opportunity to educate
			 the people of the United States about sexual violence and to encourage the
			 prevention of sexual assault, the improved treatment of its victims, and
			 the prosecution of its perpetrators;
				(B)it is appropriate to properly acknowledge the more than 20 million men and women who have survived
			 sexual assault in the United States and salute the efforts of survivors,
			 volunteers, and professionals who combat sexual assault;
				(C)national and community organizations and private sector supporters should be recognized and
			 applauded for their work in promoting awareness about sexual assault,
			 providing information and treatment to its survivors, and increasing the
			 number of successful prosecutions of its perpetrators; and
				(D)public safety, law enforcement, and health professionals should be recognized and applauded for
			 their hard work and innovative strategies to increase the percentage of
			 sexual assault cases that result in the prosecution and incarceration of
			 the offenders;
				(2)the House of Representatives strongly recommends national and community organizations, businesses
			 in the private sector, colleges and universities, and the media to
			 promote, through National Sexual Assault Awareness and Prevention Month,
			 awareness of sexual violence and strategies to decrease the incidence of
			 sexual assault; and
			(3)the House of Representatives supports the goals and ideals of National Sexual Assault Awareness and
			 Prevention Month.
			
